Citation Nr: 0911764	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  03-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
trigeminal neuralgia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the VA 
RO in Huntington, West Virginia, which confirmed and 
continued a 30 percent evaluation for trigeminal neuralgia.  
During the course of his appeal, the Veteran was afforded a 
Central Office hearing before the undersigned Acting Veterans 
Law Judge in March 2006.  A transcript of that hearing has 
been associated with the claims file.  This matter was most 
recently before the Board in April 2006, when the case was 
remanded to the RO (via the Appeals Management Center (AMC), 
in Washington, DC) for the purpose of undertaking additional 
evidentiary development, to include obtaining a VA 
examination and issuing a corrective Veterans Claims 
Assistance Act (VCAA) notice.  Upon completion of the 
requested development, a supplemental statement of the case 
(SSOC) was issued in October 2008, which continued and 
confirmed the previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's trigeminal neuralgia is manifested by 
incomplete severe paralysis of the fifth (trigeminal) cranial 
nerve.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for trigeminal neuralgia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.120, 4.124, 
4.124a, Diagnostic Codes (DC) 8205 and 8405 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA (2000)

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the claimant of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated in February 2002, April 2006, 
September 2006, December 2006, January 2008, October 2008, 
and December 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA. Additionally, the Board 
notes that the October 2008 notice letter specifically 
addressed all aspects of the notice requirements of Vazquez-
Flores, and provided the diagnostic code criteria for rating 
trigeminal nerve disability, as well as examples of the type 
of types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  The 
claim was last adjudicated, as noted above, via an SSOC in 
October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post-service private and VA treatment records, and 
VA examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's hearing 
testimony, along with various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria - Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function.  Special consideration should be given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
injury to the skull, etc.  38 C.F.R. § 4.120 (2008).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).

Diagnostic Code 8205 provides the rating criteria for 
paralysis of the fifth (trigeminal) cranial nerve, and, 
therefore, neuralgia (Diagnostic Code 8405) of that nerve, as 
follows:  

50%		Complete;

30%		Incomplete, severe

Note: Dependent upon relative degree of sensory manifestation 
or motor loss.  

Note: Tic douloureux may be rated in accordance with 
severity, up to complete paralysis.  

38 C.F.R. § 4.124a, DCs 8205 and 8405 (2008).  


Legal Analysis - Increased Rating

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran's service-connected trigeminal neuralgia is 
evaluated as 30 percent disabling, under the pertinent 
provisions for evaluating disease and injuries of the cranial 
nerves.  He sustained injury to the trigeminal nerve while 
undergoing a dental procedure in service.  He contends that 
his neurological disability warrants an increased rating due 
to symptoms that include depression, left-sided facial 
numbness, and left-sided facial pain that lasts for 3 or 4 
months at a time and is exacerbated by eating, touch, and 
being around electronic equipment.  He reports that he is 
being treated with narcotics and that he has undergone 
several nerve block procedures.  These assertions are 
supported by oral testimony provided by the Veteran and his 
representative in his March 2006 hearing.  

By way of procedural history, in a June 1995 rating decision 
the RO granted service connection for trigeminal neuralgia 
and assigned a 10 percent evaluation, effective from June 1, 
1994.  In a July 1996 rating decision the RO increased the 
rating to 30 percent.  The Veteran filed his current claim 
for an increased rating on January 8, 2002.  

Notably, VA and private treatment records, dated from 
December 2001 to January 2006, showed on-going treatment for 
trigeminal neuralgia.  A December 2001 private neurologist 
indicated that the Veteran's trigeminal neuralgia, as of 
November 2001, exhibited acute exacerbations, for which he 
was treated with injections into the nerve region.  A January 
2005 VA neurology outpatient note showed physical examination 
results that included normal speech, and cranial nerves 2 to 
12 intact except decreased pin and touch sensation with 
tingling dysesthesias in the left fifth cranial nerve 
ophthalmic, maxillary, mandibular distribution.  
Significantly, a January 2006 private treatment record 
indicated that the Veteran underwent a stereotactic 
radiofrequency rhizotomy for his recurrent medically 
intractable left trigeminal neuralgia in a fifth cranial 
nerve maxillary division, and fifth cranial nerve mandibular 
division, distribution.  During intraoperative test 
stimulation, the surgeon noted that after a single lesion was 
performed the Veteran had approximately 50 percent decreased 
light touch on the left in the fifth cranial nerve maxillary 
division distribution, and a 25 to 50 percent decrease in 
sensation on the left in the fifth cranial nerve mandibular 
division, but that sensation remained normal in the fifth 
cranial nerve ophthalmic division and he had normal corneal 
reflex.  

In conjunction with the current appeal, the Veteran underwent 
VA neurology examinations, dated in February 2002, February 
2003, and March 2007.  During the February 2002 and February 
2003 examinations, he reported experiencing flare-ups 
triggered by eating, along with episodes of incapacitating 
pain that prevented him from eating.  He also reported 
sleepiness that was induced by prescribed pain medication, 
residual symptoms of involvement of the fifth nerve on the 
left to include loss of taste sensation, and psychiatric 
symptoms that include manic depressive disorder that were 
contributable to a loss of sleep, loss of work, and concern 
about his status.  The examiners noted that the Veteran had a 
reported history of missing three weeks of work due to flare-
ups of severe facial pain.  Notably, the Veteran had a 
history of glycerol injections into the trigeminal nerve, in 
2001 and in February 2002, that proved to be highly 
successful; although he continued to experience a great deal 
of pain.  Upon physical examination, the examiners noted that 
the Veteran's cranial nerves II to XII, corneal reflexes, 
coordination, and motor examination of five and seven were 
intact, his eye movements, mouth opening, chewing, protrusion 
of his tongue, gait and stance, and use of his hands were all 
normal; pupils were equal and reactive, there was no facial 
weakness, deep tendon reflexes were normocative and 
symmetrical, and there was no Babinski's.  The examiners 
noted that there was no clear facial weakness, the palate was 
elevated symmetrically in the midline on fonation, and there 
was no motor weakness; however the Veteran had diminished 
markedly absent sensation above the maxilla and above the lip 
on the left and in the cheek involving the second division of 
the trigeminal nerve, reduced sensation in the left lower 
2/3rds of his face, and complete loss of taste sensation on 
the left side of the tongue and mouth.  The Veteran was 
diagnosed with trigeminal neuralgia, left, with frequent 
flare-ups causing him to miss work, sedation secondary to 
multiple anticonvulsant medications, and markedly diminished 
sensation over the maxillary division with trigeminal nerve 
on the left and diminished sensation or absence of taste on 
the left side, which classifies his condition as very severe.  

Significantly, the March 2007 examination reflected 
subjective complaints of  increased numbness in the left side 
of the Veteran's cheek, anteriorly to the ear, and in the 
left jaw region, along with decreased taste in the left side 
of his mouth and episodes of left-sided facial pain, lasting 
several weeks at a time, with deep burning ache anterior to 
the left ear, and with shooting pains in the left cheek, left 
jaw, left lower gingiva, and left bottom teeth, which is 
aggravated by any movement of the mouth.  The examiner cited 
to a December 2006 private neurological record which 
reflected a percutaneous radiofrequency trigeminal 
stereotactic rhizotomy of the left fifth cranial nerve 
maxillary and mandibular divisions was performed, this time 
using two lesions, and where, after the first lesion, the 
light touch sensation in the fifth cranial nerve maxillary 
and mandibular divisions was described as about 40 percent 
decrement.  The examiner also noted that a previous MRI study 
showed normal findings.  The examiner indicated that the 
Veteran had returned to work for the past nine months, which 
he found to be too stressful, and indicated that he would 
soon retire.  Upon physical examination, the examiner 
observed normal facial muscle strength and intact smelling 
sense.  Forehead sensation to light touch and pin prick were 
intact, with a decrease in light touch and pin prick in the 
fifth cranial nerve maxillary division and fifth cranial 
nerve mandibular division territory.  The total area of 
abnormal/reduced sensation was from the left paramedian 
region to the left jaw and left cheek preauricular, and the 
left temple region.  The Veteran was diagnosed with a history 
of trigeminal neuralgia, status post interventional treatment 
with percutaneous radiofrequency trigeminal stereotactic 
rhizotomies of the left fifth cranial nerve, maxillary 
division and fifth cranial nerve, mandibular division 
branches (times two in 2006), and partial (incomplete) 
trigeminal nerve deficit with reduced sensation in the fifth 
cranial nerve, maxillary division and fifth cranial nerve, 
mandibular division branches.  The examiner noted that the 
Veteran's painful trigeminal neuralgia was much improved 
since 2006.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent for the Veteran's 
neurological disability is not warranted.  In order to 
warrant an evaluation in excess of 30 percent, his trigeminal 
neuralgia must exhibit complete paralysis of the cranial 
nerve.  In this case, the medical evidence does not support a 
finding of symptomatology compatible with complete paralysis, 
and by the Veteran's own admission, he has consistently had 
pin prick and light touch sensation in the affected areas of 
his face.  In this regard, the Veteran's neurological 
disability has been repeatedly diagnosed as a partial nerve 
deficit.  Additionally, the record is negative for findings 
of abnormalities affecting facial movement, facial strength, 
speech, coordination, or vision, and there have been no 
psychotic manifestations as a direct result of the nerve 
disorder.  In fact, the March 2007 VA examination reflects 
findings of improvement of the disorder.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current trigeminal neuralgia has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  The 
Board is cognizant of and sympathetic to the reports in his 
February 2002 and February 2003 VA examinations that the 
Veteran had absences from work due to his neurological 
disability; however, as of the March 2007 VA examination, he 
was shown to be fully employed and anticipated retirement.  
There is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Since the Veteran has not met the criteria for a rating in 
excess of 30 percent for trigeminal neuralgia at any time 
during the time period reflected by this appeal, an increased 
rating is not warranted.  See Hart, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
trigeminal neuralgia is denied.  


____________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


